EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims presented in the Amendment filed April 22, 2021 have been received and considered by Examiner.

Notes on withdrawn claims
Examiner notes elected species I and A are deemed allowable. Withdrawn species II and B have therefore been examined, and are also deemed allowable (note that withdrawn species II was deemed allowable in the previous Office Action, pending corrections to overcome the 35 U.S.C. 112 issues raised by the claim language of the withdrawn species II claims; see pages 3-5 of Office Action mailed January 22, 2021). The 35 U.S.C. 112 issues raised have been corrected in the current amendment. Claims 26-28 are rejoined below, and claim 30 is rejoined as being a method claim that is dependent on an allowed article claim.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application is amended as follows:

In the claims:

Rejoin claims 26-28 and 30.

Allowable Subject Matter
Claims 16-36 and 38.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a hot liquid dispensing device as claimed, including such a device having a heating device and a hollow vessel, where the heating device is in direct contact with the hollow vessel, and the hollow vessel is made of the polymer composition (C) as claimed where the at least one polymer (P) is or includes an amorphous polymer as claimed in claim 16, including such an amorphous polymer having a glass transition temperature of at least 150℃ or a semi-crystalline polymer as claimed in claim 21 having a glass transition temperature of at least 100℃. As stated in a prior action, Examiner agrees with Applicant’s argument that the combination of El-Hibri (US 2006/0052494) with Long et al. (US 2006/0124628) would require that the composition would include at least one component that would remove the composition from such a composition that consists essentially of the components recited in claim 16: El-Hibri is therefore not combinable with Long to one of ordinary skill in the art, and there does not 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782